EXHIBIT 10.1
Execution Copy



Amended and Restated Employment Agreement

This Amended and Restated Employment Agreement (the “Agreement”), entered into
on January 18, 2014 (the “Effective Date”), is made by and between Brock
Degeyter (the “Executive”) and Summit Midstream Partners, LLC, a Delaware
limited liability company (together with any of its subsidiaries and affiliates
as may employ the Executive from time to time, and any successor(s) thereto, the
“Company”).




RECITALS


A.The Company and the Executive are parties to an employment agreement, dated
January 18, 2012 (the “Original Employment Agreement”).


B.The Company and the Executive desire to amend and restate the Original
Employment Agreement in the form hereof.


C.The Company desires to assure itself of the continued services of the
Executive by engaging the Executive to perform services under the terms hereof.


D.The Executive desires to continue to provide services to the Company on the
terms herein provided.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:
1.Certain Definitions.
(a)
“AAA” shall have the meaning set forth in Section 19.

(b)
“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
where “control” shall have the meaning given such term under Rule 405 of the
Securities Act of 1933, as amended from time to time.

(c)
“Agreement” shall have the meaning set forth in the preamble hereto.

(d)
“Annual Base Salary” shall have the meaning set forth in Section 3(a).

(e)
“Annual Bonus” shall have the meaning set forth in Section 3(b).

(f)
“Board” shall mean the Board of Managers of the Company or any successor
governing body.





--------------------------------------------------------------------------------



(g)
The Company shall have “Cause” to terminate the Executive’s employment hereunder
upon: (i) the Executive’s willful failure to substantially perform the duties
set forth herein (other than any such failure resulting from the Executive’s
Disability); (ii) the Executive’s willful failure to carry out, or comply with,
in any material respect any lawful directive of the Board; (iii) the Executive’s
commission at any time of any act or omission that results in, or may reasonably
be expected to result in, a conviction, plea of no contest, plea of nolo
contendere, or imposition of unadjudicated probation for any felony or crime
involving moral turpitude; (iv) the Executive’s unlawful use (including being
under the influence) or possession of illegal drugs on the Company’s premises or
while performing the Executive’s duties and responsibilities hereunder; (v) the
Executive’s commission at any time of any act of fraud, embezzlement,
misappropriation, material misconduct, conversion of assets of the Company or
breach of fiduciary duty against the Company (or any predecessor thereto or
successor thereof); or (vi) the Executive’s material breach of this Agreement,
the SMM LLC Agreement or other agreements with the Company (including, without
limitation, any breach of the restrictive covenants of any such agreement); and
which, in the case of clauses (i), (ii) and (vi), continues beyond thirty (30)
days after the Company has provided the Executive written notice of such failure
or breach (to the extent that, in the reasonable judgment of the Board, such
failure or breach can be cured by the Executive), so long as such notice is
provided within ninety (90) days after the Company knew or should have known of
such condition.

(h)
“Change in Control” shall mean: (i) any “person” or “group” within the meaning
of Sections 13(d) and 14(d)(2) of the Exchange Act, other than the Company,
Energy Capital Partners II, LP or any of their respective Affiliates (as
determined immediately prior to such event), shall become the beneficial owners,
by way of merger, acquisition, consolidation, recapitalization, reorganization
or otherwise, of fifty percent (50%) or more of the combined voting power of the
equity interests in the General Partner or the Partnership; (ii) the limited
partners of the Partnership approve, in one or a series of transactions, a plan
of complete liquidation of the Partnership, (iii) the sale or other disposition
by the General Partner or the Partnership of all or substantially all of its
assets in one or more transactions to any Person other than the Company, the
General Partner, the Partnership, Energy Capital Partners II, LP or any of their
respective Affiliates; or (iv) a transaction resulting in a Person other than
the Company, the General Partner, Energy Capital Partners II, LP or any of their
respective Affiliates (as determined immediately prior to such event) being the
sole general partner of the Partnership.

(i)
“Change in Control Period” shall mean the period beginning six months prior to a
Change in Control and ending on the 12-month anniversary of the Change in
Control.

(j)
“Code” shall mean the Internal Revenue Code of 1986, as amended.


2
Execution Copy

--------------------------------------------------------------------------------



(k)
“Company” shall, except as otherwise provided in Section 7(j), have the meaning
set forth in the preamble hereto.

(l)
“Compensation Committee” shall mean the Compensation Committee of the Board, or
if no such committee exists, the Board.

(m)
“Date of Termination” shall mean (i) if the Executive’s employment is terminated
due to the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated due to the Executive’s Disability, the date
determined pursuant to Section 4(a)(ii); (iii) if the Executive’s employment is
terminated pursuant to Section 4(a)(iii)-(vi) either the date indicated in the
Notice of Termination or the date specified by the Company pursuant to Section
4(b), whichever is earlier; or (iv) if the Executive’s employment is terminated
pursuant to Section 4(a)(vii)-(viii), the date immediately following the
expiration of the then-current Term.

(n)
“Disability” shall mean the Executive’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that can be expected to
last for a continuous period of not less than twelve (12) months as determined
by a physician jointly selected by the Company and the Executive.

(o)
“Effective Date” shall have the meaning set forth in the preamble hereto.

(p)
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(q)
“Excise Tax” shall have the meaning set forth in Section 6(b).

(r)
“Executive” shall have the meaning set forth in the preamble hereto.

(s)
“Extension Term” shall have the meaning set forth in Section 2(b).

(t)
“First Payment Date” shall have the meaning set forth in Section 5(b)(ii).

(u)
“General Partner” means Summit Midstream GP, LLC, a Delaware limited liability
company.

(v)
The Executive shall have “Good Reason” to terminate the Executive’s employment
hereunder within two (2) years after the occurrence of one or more of the
following conditions without the Executive’s written consent: (i) a material
diminution in the Executive’s authority, duties, or responsibilities, as
described herein; (ii) a material diminution in the Executive’s Annual Base
Salary, target Annual Bonus (as a percentage of Annual Base Salary) or Annual
Bonus range (as a percentage of Annual Base Salary), in each case as described
herein; (iii) a material change in the geographic location at which the
Executive must perform the Executive’s services hereunder that requires the
Executive to relocate his residence to a location more than fifty (50) miles
from Dallas, Texas); or (iv) any other action or inaction that constitutes a
material breach of this Agreement by the


3
Execution Copy

--------------------------------------------------------------------------------



Company; and which, in the case of any of the foregoing, continues beyond thirty
(30) days after the Executive has provided the Company written notice that the
Executive believes in good faith that such condition giving rise to such claim
of Good Reason has occurred, so long as such notice is provided within ninety
(90) days after the initial existence of such condition.
(w)
“Initial Term” shall have the meaning set forth in Section 2(b).

(x)
“Installment Payments” shall have the meaning set forth in Section 5(b)(ii).

(y)
“LTIP” shall mean the Summit Midstream Partners, LP 2012 Long-Term Incentive
Plan adopted by the Partnership in connection with the Public Offering, and any
additional long-term incentive plan adopted in the future and identified by the
Company or the Partnership, in the adopting resolution or otherwise, as an
“LTIP” pursuant hereto.

(z)
“Noncompete Option” shall mean the Company’s option, in its sole discretion, in
the event of a termination of employment pursuant to Section 4(a)(vii)
(Non-Extension of Term by the Company) or Section 4(a)(viii) (Non-Extension of
Term by the Executive), to extend the Restricted Period through a date on or
prior to the first (1st) anniversary of the Date of Termination, upon advance
written notice to the Executive not less than thirty (30) days prior to the end
of the then-current Term.

(aa)
“Notice of Termination” shall have the meaning set forth in Section 4(b).

(bb)
“Original Employment Agreement” shall have the meaning set forth in the recitals
hereto.

(cc)
“Partnership” means Summit Midstream Partners, LP, a Delaware limited
partnership.

(dd)
“Performance Targets” shall have the meaning set forth in Section 3(b).

(ee)
“Person” shall mean any individual, natural person, corporation (including any
non-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, trust, company (including any
company limited by shares, limited liability company or joint stock company),
incorporated or unincorporated association, governmental authority, firm,
society or other enterprise, organization or other entity of any nature.

(ff)
“Proprietary Information” shall have the meaning set forth in Section 7(d).

(gg)
“Public Offering” shall mean the underwritten public offering of equity
securities of the Partnership registered pursuant to Registration Statement
333-183466, filed by the Partnership with the Securities and Exchange Commission
and effective as of September 27, 2012.


4
Execution Copy

--------------------------------------------------------------------------------



(hh)
“Release” shall have the meaning set forth in Section 5(b)(ii).

(ii)
“Restricted Period” shall mean the period from the Effective Date through (i)
with respect to any termination of employment (other than a termination of
employment pursuant to Section 4(a)(vii) (Non-Extension of Term by the Company)
or Section 4(a)(viii) (Non-Extension of Term by the Executive)), the first (1st)
anniversary of the Date of Termination, and (ii) with respect to a termination
of employment pursuant to Section 4(a)(vii) (Non-Extension of Term by the
Company) or Section 4(a)(viii) (Non-Extension of Term by the Executive), the
Date of Termination or, in the event that the Company exercises its Noncompete
Option, the date elected by the Company thereunder.

(jj)
“Section 409A” shall mean Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.

(kk)
“Severance Payment” shall have the meaning set forth in Section 5(b)(i).

(ll)
“Severance Period” shall mean: (A) if the Executive’s employment shall be
terminated by the Company without Cause pursuant to Section 4(a)(iv) or by the
Executive’s resignation for Good Reason pursuant to Section 4(a)(v), the period
beginning on the Date of Termination and ending on the first (1st) anniversary
of the Date of Termination, and (B) if the Executive’s employment shall be
terminated due to non-extension of the Initial Term or any Extension Term by the
Company pursuant to Section 4(a)(vii) or by the Executive pursuant to Section
4(a)(viii), but only if the Company exercises its Noncompete Option in
connection with such termination, the period beginning on the Date of
Termination and ending on the expiration date of the Restricted Period (as
elected by the Company pursuant to its Noncompete Option).

(mm)
“SMM LLC Agreement” shall mean that certain Limited Liability Company Agreement
of Summit Midstream Management, LLC, a Delaware limited liability company, as it
may be amended, modified or supplemented from time to time.

(nn)
“SMP LLC Agreement” shall mean the Second Amended and Restated Limited Liability
Operating Agreement of Summit Midstream Partners, LLC, a Delaware limited
liability company, as it may be amended, modified or supplemented from time to
time.

(oo)
“Term” shall have the meaning set forth in Section 2(b).

(pp)    “Total Payments” shall have the meaning set forth in Section 6(b).

5
Execution Copy

--------------------------------------------------------------------------------



2.    Employment.
(a)    In General. The Company shall employ the Executive and the Executive
shall enter the employ of the Company, for the period set forth in Section 2(b),
in the position set forth in Section 2(c), and upon the other terms and
conditions herein provided.
(b)    Term of Employment. The initial term of employment under this Agreement
(the “Initial Term”) shall be for the period beginning on the Effective Date and
ending on the second (2nd) anniversary of the Effective Date, unless earlier
terminated as provided in Section 4. The Initial Term shall automatically be
extended for successive one (1) year periods (each, an “Extension Term” and,
collectively with the Initial Term, the “Term”), unless either party hereto
gives notice of non-extension to the other no later than ninety (90) days prior
to the expiration of the then-applicable Term.
(c)    Position and Duties. During the Term, the Executive: (i) shall serve as
Senior Vice President – General Counsel and Chief Compliance Officer of the
Company, with responsibilities, duties and authority customary for such
position, subject to direction by the Board; (ii) shall report directly to the
Chief Executive Officer of the Company; (iii) shall devote substantially all the
Executive’s working time and efforts to the business and affairs of the Company
and its subsidiaries, provided that the Executive may (1) serve on corporate,
civic, charitable, industry or professional association boards or committees,
subject to the Board’s prior written consent in the case of any such board or
committee that relates directly or indirectly to the business of the Company or
its subsidiaries (which consent shall not unreasonably be withheld), (2) deliver
lectures, fulfill speaking engagements or teach at educational institutions and
(3) manage his personal investments, so long as none of such activities
meaningfully interferes with the performance of the Executive’s duties and
responsibilities hereunder, or involves a conflict of interest with the
Executive’s duties or responsibilities hereunder or a breach of the covenants
contained in Section 7; and (4) agrees to observe and comply with the Company’s
rules and policies as adopted by the Company from time to time, which have been
made available to the Executive.
3.    Compensation and Related Matters.
(a)    Annual Base Salary. During the Term, the Executive shall receive a base
salary at a rate of $305,000 per annum, which shall be paid in accordance with
the customary payroll practices of the Company, subject to review and upward,
but not downward, adjustment by the Board in its sole discretion (the “Annual
Base Salary”).
(b)    Annual Bonus. With respect to each calendar year that ends during the
Term, commencing with calendar year 2013, the Executive shall be eligible to
receive an annual cash bonus (the “Annual Bonus”) ranging from zero to one
hundred fifty percent (150%) of the Annual Base Salary, with a target Annual
Bonus equal to seventy-five percent (75%) of the Annual Base Salary, based upon
annual performance targets (the “Performance Targets”) established by the Board
in its sole discretion. The amount of the Annual Bonus shall be based upon
attainment of the Performance Targets, as determined by the Board (or any
authorized committee of the Board) in its sole discretion. Each such Annual
Bonus shall be payable on such date as is determined by the Board, but in any
event on or prior to March 15 of the calendar year

6
Execution Copy

--------------------------------------------------------------------------------



immediately following the calendar year with respect to which such Annual Bonus
relates. Notwithstanding the foregoing, no bonus shall be payable with respect
to any calendar year unless the Executive remains continuously employed with the
Company during the period beginning on the Effective Date and ending on December
31 of such year; provided that if the Executive’s employment is terminated
pursuant to Section 4(a)(i), (ii) or (iv), the Company shall pay to the
Executive a prorated Annual Bonus with respect to the calendar year in which the
Date of Termination occurs equal to the target Annual Bonus for such calendar
year multiplied by a fraction, the numerator of which is the number of calendar
days during such calendar year that the Executive was continuously employed by
the Company and the denominator of which is 365 (the “Prorated Termination
Bonus”); provided further that, in the case of a termination pursuant to Section
4(a)(iv), no portion of the Prorated Termination Bonus shall be paid unless the
Executive timely executes the Release and does not revoke the Release within the
time periods set forth in Section 5(b)(ii).
(c)    Benefits. The Executive shall be eligible to participate in all benefit
plans, programs and other arrangements of the Company that may be offered by the
Company to its executives as a group (including, without limitation, medical and
dental insurance and a 401(k) plan). During the lesser of the period during
which Executive or a qualifying beneficiary (as defined in Section 607 of ERISA)
has in effect an election for post-termination continuation coverage or
conversion rights to medical and dental benefits under applicable law, including
Section 4980 of the Code (“COBRA”), or the period ending on the 18-month
anniversary of the Date of Termination, Executive (or, if applicable, the
qualifying beneficiary) shall be entitled to such coverage at an out-of-pocket
premium cost that does not exceed the out-of-pocket premium cost applicable to
similarly situated active employees (and their eligible dependents).
(d)    Vacation; Paid Time Off; Holidays. During the Term, the Executive shall
be entitled to four (4) weeks of paid time off (“PTO”) each full calendar year.
The PTO shall be used for vacation and sick days. Any vacation shall be taken at
the reasonable and mutual convenience of the Company and the Executive. Any PTO
that the Executive is entitled to in any calendar year that is not used by the
end of such calendar year shall be forfeited, except for up to five days of PTO
each year that may be carried forward to the following year. Holidays shall be
provided in accordance with Company policy, as in effect from time to time.
(e)    Business Expenses. During the Term, the Company shall reimburse the
Executive for all reasonable travel and other business expenses incurred by the
Executive in the performance of the Executive’s duties to the Company in
accordance with the Company’s applicable expense reimbursement policies and
procedures.
(f)     Tax Reimbursement. During the Term, the Company shall reimburse the
Executive for his personal tax preparation expenses up to an amount of $10,000
per annum.

7
Execution Copy

--------------------------------------------------------------------------------



4.    Termination. The Executive’s employment hereunder may be terminated by the
Company or the Executive, as applicable, without any breach of this Agreement
only under the following circumstances:
(a)    Circumstances
(i)    Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death.
(ii)    Disability. If the Executive incurs a Disability, the Company may give
the Executive written notice of its intention to terminate the Executive’s
employment. In that event, the Executive’s employment with the Company shall
terminate, effective on the later of the thirtieth (30th) day after receipt of
such notice by the Executive or the date specified in such notice; provided that
within the thirty (30) day period following receipt of such notice, the
Executive shall not have returned to full-time performance of the Executive’s
duties hereunder.
(iii)    Termination for Cause. The Company may terminate the Executive’s
employment for Cause.
(iv)    Termination without Cause. The Company may terminate the Executive’s
employment without Cause.
(v)    Resignation for Good Reason. The Executive may resign from the
Executive’s employment for Good Reason.
(vi)    Resignation without Good Reason. The Executive may resign from the
Executive’s employment without Good Reason.
(vii)    Non-Extension of Term by the Company. The Company may give notice of
non-extension to the Executive pursuant to Section 2(b). For the avoidance of
doubt, non-extension of the Term by the Company shall not constitute termination
by the Company without Cause.
(viii)    Non-Extension of Term by the Executive. The Executive may give notice
of non-extension to the Company pursuant to Section 2(b). For the avoidance of
doubt, non-extension of the Term by the Executive shall not constitute
resignation for Good Reason.
(b)    Notice of Termination. Any termination of the Executive’s employment by
the Company or by the Executive under this Section 4 (other than a termination
pursuant to Section 4(a)(i) above) shall be communicated by a written notice to
the other party hereto: (i) indicating the specific termination provision in
this Agreement relied upon, (ii) except with respect to a termination pursuant
to Sections 4(a)(iv), (vi), (vii) or (viii), setting forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and (iii) specifying a
Date of Termination which, if submitted by the Executive (or, in the case of a
termination described in Section 4(a)(ii), by the

8
Execution Copy

--------------------------------------------------------------------------------



Company), shall be at least thirty (30) days following the date of such notice
(a “Notice of Termination”); provided, however, that a Notice of Termination
delivered by the Company pursuant to Section 4(a)(ii) shall not be required to
specify a Date of Termination, in which case the Date of Termination shall be
determined pursuant to Section 4(a)(ii); and provided, further, that in the
event that the Executive delivers a Notice of Termination (other than a notice
of non-extension under Section 4(a)(viii) above) to the Company, the Company
may, in its sole discretion, accelerate the Date of Termination to any date that
occurs following the date of Company’s receipt of such Notice of Termination
(even if such date is prior to the date specified in such Notice of
Termination). A Notice of Termination submitted by the Company may provide for a
Date of Termination on the date the Executive receives the Notice of
Termination, or any date thereafter elected by the Company in its sole
discretion. The failure by the Company or the Executive to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Cause or Good Reason shall not waive any right of the Company or the Executive
hereunder or preclude the Company or the Executive from asserting such fact or
circumstance in enforcing the Company’s or the Executive’s rights hereunder.
5.    Company Obligations Upon Termination of Employment.
(a)    In General. Upon a termination of the Executive’s employment for any
reason, the Executive (or the Executive’s estate) shall be entitled to receive:
(i) any portion of the Executive’s Annual Base Salary through the Date of
Termination not theretofore paid, (ii) any expenses owed to the Executive under
Section 3(e), (iii) any accrued PTO owed to the Executive pursuant to Section
3(d), and (iv) any amount arising from the Executive’s participation in, or
benefits under, any employee benefit plans, programs or arrangements under
Section 3(c), which amounts shall be payable in accordance with the terms and
conditions of such employee benefit plans, programs or arrangements. Any Annual
Bonus earned for any calendar year completed prior to the Date of Termination,
but unpaid prior to such date, and any Prorated Termination Bonus owed pursuant
to the last sentence of Section 3(b), shall be paid within sixty (60) days after
the Date of Termination (but in any event on or prior to March 15 of the
calendar year immediately following such completed calendar year with respect to
which such Annual Bonus or Prorated Termination Bonus was earned). Except as
otherwise set forth in Section 5(b) below, the payments and benefits described
in this Section 5(a) shall be the only payments and benefits payable in the
event of the Executive’s termination of employment for any reason.
(b)    Severance Payment
(i)    In the event of the Executive’s termination of employment under the
circumstances described below, then, in addition to the payments and benefits
described in Section 5(a) above, the Company shall, during the Severance Period,
pay to the Executive an amount (the “Severance Payment”) calculated as described
below:
(A)    If the Executive’s employment shall be terminated by the Company without
Cause pursuant to Section 4(a)(iv) or by the Executive’s resignation for Good
Reason pursuant to Section 4(a)(v), in each case other than during the Change in
Control Period, then the Severance Payment shall be an amount equal to the sum
of (1) the Annual Base

9
Execution Copy

--------------------------------------------------------------------------------



Salary for the year in which the Date of Termination occurs, and (2) the Annual
Bonus paid to the Executive in respect of the calendar year immediately
preceding the year in which the Date of Termination occurs.
(B)    If the Executive’s employment shall be terminated by the Company without
Cause pursuant to Section 4(a)(iv) or by the Executive’s resignation for Good
Reason pursuant to Section 4(a)(v), in each case during the Change in Control
Period, then the Severance Payment shall be an amount equal to one and one-half
(1 ½) times the sum of (1) the Annual Base Salary for the year in which the Date
of Termination occurs, and (2) the Annual Bonus paid to the Executive in respect
of the calendar year immediately preceding the year in which the Date of
Termination occurs.
(C)    If the Executive’s employment shall be terminated due to non-extension of
the Initial Term or any Extension Term by the Company pursuant to Section
4(a)(vii) or by the Executive pursuant to Section 4(a)(viii), but only if the
Company exercises its Noncompete Option in connection with such termination,
then the Severance Payment shall be an amount equal to (1) the sum of (x) the
Annual Base Salary for the year in which the Date of Termination occurs, and (y)
the Annual Bonus paid to the Executive in respect of the calendar year
immediately preceding the year in which the Date of Termination occurs,
multiplied by (2) a fraction, the numerator of which is equal to the number of
days from the Date of Termination through the expiration date of the Restricted
Period (as elected by the Company pursuant to its Noncompete Option), and the
denominator of which is 365.
(ii)    The Severance Payment shall be in lieu of notice or any other severance
benefits to which the Executive might otherwise be entitled. Notwithstanding
anything herein to the contrary, (A) no portion of the Severance Payment shall
be paid unless, on or prior to the thirtieth (30th) day following the Date of
Termination, the Executive timely executes a general waiver and release of
claims agreement substantially in the form attached hereto as Exhibit A (the
“Release”), which Release shall not have been revoked by the Executive prior to
the expiration of the period (if any) during which any portion of such Release
is revocable under applicable law, and (B) as of the first date on which the
Executive violates any covenant contained in Section 7, any remaining unpaid
portion of the Severance Payment shall thereupon be forfeited. Subject to the
provisions of Section 9, the Severance Payment shall be paid in equal
installments during the Severance Period, at the same time and in the same
manner as the Annual Base Salary would have been paid had the Executive remained
in active employment during the Severance Period, in accordance with the
Company’s normal payroll practices in effect on the Date of Termination;
provided that any installment that would otherwise have been paid prior to the
first normal payroll payment date occurring on or after the thirtieth (30th) day
following the Date of Termination (such payroll date, the “First Payment Date”)
shall instead be paid on

10
Execution Copy

--------------------------------------------------------------------------------



the First Payment Date. For purposes of Section 409A (including, without
limitation, for purposes of Section 1.409A-2(b)(2)(iii) of the Department of
Treasury Regulations), the Executive’s right to receive the Severance Payment in
the form of installment payments (the “Installment Payments”) shall be treated
as a right to receive a series of separate payments and, accordingly, each
Installment Payment shall at all times be considered a separate and distinct
payment.
(c)    The provisions of this Section 5 shall supersede in their entirety any
severance payment provisions in any severance plan, policy, program or other
arrangement maintained by the Company.
6.    Change in Control.
(a)    Equity Awards. Notwithstanding anything to the contrary in this Agreement
or any other agreement, including the LTIP and any award agreement thereunder,
all equity awards granted to the Executive under the LTIP and held by the
Executive as of immediately prior to a Change in Control, to the extent
unvested, shall become fully vested immediately prior to the Change in Control.
(b)    Golden Parachute Excise Tax Protection. Notwithstanding any provision of
this Agreement, if any portion of the payments or benefits provided to the
Executive hereunder, or under any other agreement with the Executive or any
plan, policy or arrangement of the Company or any of its Affiliates (in the
aggregate, “Total Payments”), would constitute an “excess parachute payment” and
would, but for this Section 6(b), result in the imposition on the Executive of
an excise tax under Section 4999 of the Code (the “Excise Tax”), then the Total
Payments to be made to the Executive shall either be (i) delivered in full, or
(ii) reduced by such amount such that no portion of the Total Payments would be
subject to the Excise Tax, whichever of the foregoing results in the receipt by
the Executive of the greatest benefit on an after-tax basis (taking into account
the applicable federal, state and local income taxes and the Excise Tax). The
determination of whether a reduction in Total Payments is necessary and the
amount of any such reduction shall be made by the Company in its reasonable
discretion and in reliance on its tax advisors. If the Company so determines
that a reduction in Total Payments is required, such reduction shall apply first
pro rata to (A) cash payments subject to Section 409A of the Code as “deferred
compensation” and (B) cash payments not subject to Section 409A of the Code (in
each case with the cash payments otherwise scheduled to be paid latest in time
reduced first), and then pro rata to (C) equity-based compensation subject to
Section 409A of the Code as “deferred compensation” and (D) equity-based
compensation not subject to Section 409A of the Code.
7.    Restrictive Covenants.
(a)    The Executive shall not, at any time during the Restricted Period,
directly or indirectly engage in, have any equity interest in, or manage or
operate any person, firm, corporation, partnership, business or entity (whether
as director, officer, employee, agent, representative, partner, security holder,
consultant or otherwise) that engages in (either directly or through any
subsidiary or Affiliate thereof) any business or activity (i) relating to
midstream assets (including, without limitation, the gathering, processing and
transportation of natural gas

11
Execution Copy

--------------------------------------------------------------------------------



and the transportation and storage of refined products other than natural gas)
in North America, which competes with the business of the Company or any entity
owned by the Company, or (ii) which the Company or any of its Affiliates has
taken active steps to engage in or acquire, but only if the Executive directly
or indirectly engages in, has any equity interest in, or manages or operates,
such business or activity (whether as director, officer, employee, agent,
representative, partner, security holder, consultant or otherwise).
Notwithstanding the foregoing, the Executive shall be permitted to acquire a
passive stock or equity interest in such a business; provided that such stock or
other equity interest acquired is not more than five percent (5%) of the
outstanding interest in such business.
(b)    The Executive shall not, at any time during the Term or during the twelve
(12)-month period immediately following the Date of Termination, directly or
indirectly, either for himself or on behalf of any other entity, (i) recruit or
otherwise solicit or induce any employee, customer, subscriber or supplier of
the Company to terminate its employment or arrangement with the Company, or
otherwise change its relationship with the Company, or (ii) hire, or cause to be
hired, any person who was employed by the Company at any time during the twelve
(12)-month period immediately prior to the Date of Termination or who thereafter
becomes employed by the Company.
(c)    The provisions contained in Sections 7(a) and (b) may be altered and/or
waived to be made less restrictive on the Executive with the prior written
consent of the Board or the Compensation Committee.
(d)    Except as the Executive reasonably and in good faith determines to be
required in the faithful performance of the Executive’s duties hereunder or in
accordance with Section 7(f), the Executive shall, during the Term and after the
Date of Termination, maintain in confidence and shall not directly or
indirectly, use, disseminate, disclose or publish, or use for the Executive’s
benefit or the benefit of any person, firm, corporation or other entity, any
confidential or proprietary information or trade secrets of or relating to the
Company, including, without limitation, information with respect to the
Company’s operations, processes, protocols, products, inventions, business
practices, finances, principals, vendors, suppliers, customers, potential
customers, marketing methods, costs, prices, contractual relationships,
regulatory status, compensation paid to employees or other terms of employment
(“Proprietary Information”), or deliver to any person, firm, corporation or
other entity, any document, record, notebook, computer program or similar
repository of or containing any such Proprietary Information. The Executive’s
obligation to maintain and not use, disseminate, disclose or publish, or use for
the Executive’s benefit or the benefit of any person, firm, corporation or other
entity, any Proprietary Information after the Date of Termination will continue
so long as such Proprietary Information is not, or has not by legitimate means
become, generally known and in the public domain (other than by means of the
Executive’s direct or indirect disclosure of such Proprietary Information) and
continues to be maintained as Proprietary Information by the Company. The
parties hereby stipulate and agree that as between them, the Proprietary
Information identified herein is important, material and affects the successful
conduct of the businesses of the Company (and any successor or assignee of the
Company).
(e)    Upon termination of the Executive’s employment with the Company for any
reason, the Executive will promptly deliver to the Company all correspondence,
drawings,

12
Execution Copy

--------------------------------------------------------------------------------



manuals, letters, notes, notebooks, reports, programs, plans, proposals,
financial documents, or any other documents concerning the Company’s customers,
business plans, marketing strategies, products or processes.
(f)    The Executive may respond to a lawful and valid subpoena or other legal
process but shall give the Company (if lawfully permitted to do so) the earliest
possible notice thereof, and shall, as much in advance of the return date as
possible, make available to the Company and its counsel the documents and other
information sought, and shall assist such counsel in resisting or otherwise
responding to such process. Upon notification from Executive of such subpoena or
other legal process, but only to the extent that such notification is provided
during the Restricted Period, the Company shall, at its reasonable expense,
retain mutually acceptable legal counsel to represent Executive in connection
with Executive’s response to any such subpoena or other legal process. The
Executive may also disclose Proprietary Information if: (i) in the reasonable
written opinion of counsel for the Executive furnished to the Company, such
information is required to be disclosed for the Executive not to be in violation
of any applicable law or regulation or (ii) the Executive is required to
disclose such information in connection with the enforcement of any rights under
this Agreement or any other agreements between the Executive and the Company.
(g)    The Executive agrees not to disparage the Company, any of its products or
practices, or any of its directors, officers, agents, representatives, equity
holders or Affiliates, either orally or in writing, at any time; provided that
the Executive may confer in confidence with the Executive’s legal
representatives, make truthful statements to any government agency in sworn
testimony, or make truthful statements as otherwise required by law. The Company
agrees that, upon the termination of the Executive’s employment hereunder, it
shall advise its directors and executive officers not to disparage the
Executive, either orally or in writing, at any time; provided that they may
confer in confidence with the Company’s and their legal representatives and make
truthful statements as required by law.
(h)    Prior to accepting other employment or any other service relationship
during the Restricted Period, the Executive shall provide a copy of this Section
7 to any recruiter who assists the Executive in obtaining other employment or
any other service relationship and to any employer or person with which the
Executive discusses potential employment or any other service relationship.
(i)    In the event the terms of this Section 7 shall be determined by any court
of competent jurisdiction to be unenforceable by reason of its extending for too
great a period of time or over too great a geographical area or by reason of its
being too extensive in any other respect, it will be interpreted to extend only
over the maximum period of time for which it may be enforceable, over the
maximum geographical area as to which it may be enforceable, or to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by such court in such action.
(j)    As used in this Section 7, the term “Company” shall include the Company,
its parent, related entities, and any of its direct or indirect subsidiaries.

13
Execution Copy

--------------------------------------------------------------------------------



8.    Injunctive Relief. The Executive recognizes and acknowledges that a breach
of the covenants contained in Section 7 will cause irreparable damage to the
Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the Executive agrees that in the event of a breach
of any of the covenants contained in Section 7, in addition to any other remedy
which may be available at law or in equity, the Company will be entitled to
specific performance and injunctive relief.
9.    Indemnification; Limitation of Liability. The Company shall indemnify and
advance expenses to the Executive to the same extent and subject to the same
conditions under which it may indemnify and advance expenses under Sections
7.07(a) and (b) of the SMP LLC Agreement.
10.    Section 409A.
(a)    General. The parties hereto acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A. Notwithstanding
any provision of this Agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder will be immediately taxable to the
Executive under Section 409A, the Company reserves the right to (without any
obligation to do so or to indemnify the Executive for failure to do so) (i)
adopt such amendments to this Agreement or adopt such other policies and
procedures (including amendments, policies and procedures with retroactive
effect) that it determines to be necessary or appropriate to preserve the
intended tax treatment of the benefits provided by this Agreement, to preserve
the economic benefits of this Agreement and to avoid less favorable accounting
or tax consequences for the Company and/or (ii) take such other actions it
determines to be necessary or appropriate to exempt the amounts payable
hereunder from Section 409A or to comply with the requirements of Section 409A
and thereby avoid the application of penalty taxes thereunder. Notwithstanding
anything herein to the contrary, no provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from the Executive or any other individual to
the Company or any of its Affiliates, employees or agents.
(b)    Separation from Service under Section 409A; Section 409A Compliance.
Notwithstanding anything herein to the contrary: (i) no termination or other
similar payments and benefits hereunder shall be payable unless the Executive’s
termination of employment constitutes a “separation from service” within the
meaning of Section 1.409A-1(h) of the Department of Treasury Regulations; (ii)
if the Executive is deemed at the time of the Executive’s separation from
service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement of any portion of any termination
or other similar payments and benefits to which the Executive may be entitled
hereunder (after taking into account all exclusions applicable to such payments
or benefits under Section 409A) is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of such
payments and benefits shall not be provided to the Executive prior to the
earlier of (x) the expiration of the six (6)-month period measured from the date
of the Executive’s “separation from service” with the Company (as such term is
defined in the Department of Treasury Regulations issued under Section 409A) or
(y) the date of the Executive’s death; provided that upon the earlier of such
dates, all payments and benefits

14
Execution Copy

--------------------------------------------------------------------------------



deferred pursuant to this Section 9(b)(ii) shall be paid in a lump sum to the
Executive, and any remaining payments and benefits due hereunder shall be
provided as otherwise specified herein; (iii) the determination of whether the
Executive is a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code as of the time of the Executive’s separation from service shall be made
by the Company in accordance with the terms of Section 409A (including, without
limitation, Section 1.409A-1(i) of the Department of Treasury Regulations and
any successor provision thereto); (iv) to the extent that any Installment
Payments under this Agreement are deemed to constitute “nonqualified deferred
compensation” within the meaning of Section 409A, for purposes of Section 409A
(including, without limitation, for purposes of Section 1.409A-2(b)(2)(iii) of
the Department of Treasury Regulations), each such payment that the Executive
may be eligible to receive under this Agreement shall be treated as a separate
and distinct payment; (v) to the extent that any reimbursements or corresponding
in-kind benefits provided to the Executive under this Agreement are deemed to
constitute “deferred compensation” under Section 409A, such reimbursements or
benefits shall be provided reasonably promptly, but in no event later than
December 31 of the year following the year in which the expense was incurred,
and in any event in accordance with Section 1.409A-3(i)(1)(iv) of the Department
of Treasury Regulations; and (vi) the amount of any such payments or expense
reimbursements in one calendar year shall not affect the expenses or in-kind
benefits eligible for payment or reimbursement in any other calendar year, other
than an arrangement providing for the reimbursement of medical expenses referred
to in Section 105(b) of the Code, and the Executive’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.
11.    Assignment and Successors. The Company may assign its rights and
obligations under this Agreement to any entity, including any successor to all
or substantially all the assets of the Company, by merger or otherwise, and may
assign or encumber this Agreement and its rights hereunder as security for
indebtedness of the Company and its Affiliates. The Executive may not assign the
Executive’s rights or obligations under this Agreement to any individual or
entity. This Agreement shall be binding upon and inure to the benefit of the
Company, the Executive and their respective successors, assigns, personnel and
legal representatives, executors, administrators, heirs, distributees, devisees,
and legatees, as applicable.
12.    Governing Law. This Agreement shall be governed, construed, interpreted
and enforced in accordance with the substantive laws of the State of Delaware,
without reference to the principles of conflicts of law of Delaware or any other
jurisdiction, and where applicable, the laws of the United States.
13.    Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
14.    Notices. Any notice, request, claim, demand, document and other
communication hereunder to any party hereto shall be effective upon receipt (or
refusal of receipt) and shall be in writing and delivered personally or sent by
telex, telecopy, or certified or registered mail, postage prepaid, to the
following address (or at any other address as any party hereto shall have
specified by notice in writing to the other party hereto):

15
Execution Copy

--------------------------------------------------------------------------------



(a)    If to the Company:
Summit Midstream Partners, LLC
2300 Windy Ridge Parkway, Suite 840N
Atlanta, Georgia 30339
Dallas, Texas 75201
Attn: Steve Newby
Facsimile: (770) 504-5005
with copies to:
Energy Capital Partners
51 John F. Kennedy Parkway, Suite 200
Short Hills, New Jersey 07078
Attn: Tom Lane
Facsimile: (973) 671-6101
and:
Energy Capital Partners
11943 El Camino Real, Suite 220
San Diego, California 92130
Attn: Andrew D. Singer
Facsimile: (858) 703-4401


and:


Latham & Watkins LLP
885 Third Avenue
New York, New York 10022-4802
Attn: Jed W. Brickner
Facsimile: (212) 751-4864


(b)    If to the Executive, at the address set forth on the signature page
hereto.    
15.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.
16.    Entire Agreement. This Agreement (together with any other agreements and
instruments contemplated hereby or referred to herein) is intended by the
parties hereto to be the final expression of their agreement with respect to the
employment of the Executive by the Company and may not be contradicted by
evidence of any prior or contemporaneous agreement (including, without
limitation, any term sheet or offer letter). The parties hereto further intend
that this Agreement shall constitute the complete and exclusive statement of its
terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal

16
Execution Copy

--------------------------------------------------------------------------------



proceeding to vary the terms of this Agreement. This Agreement expressly
supersedes the Original Employment Agreement.
17.    Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Executive and a
duly authorized officer of the Company and approved by the Board, which
expressly identifies the amended provision of this Agreement. By an instrument
in writing similarly executed and approved by the Board, the Executive or a duly
authorized officer of the Company may waive compliance by the other party or
parties hereto with any provision of this Agreement that such other party was or
is obligated to comply with or perform; provided, however, that such waiver
shall not operate as a waiver of, or estoppel with respect to, any other or
subsequent failure to comply or perform. No failure to exercise and no delay in
exercising any right, remedy, or power hereunder shall preclude any other or
further exercise of any other right, remedy, or power provided herein or by law
or in equity.
18.    No Inconsistent Actions. The parties hereto shall not voluntarily
undertake or fail to undertake any action or course of action inconsistent with
the provisions or essential intent of this Agreement. Furthermore, it is the
intent of the parties hereto to act in a fair and reasonable manner with respect
to the interpretation and application of the provisions of this Agreement.
19.    Construction. This Agreement shall be deemed drafted equally by both of
the parties hereto. Its language shall be construed as a whole and according to
its fair meaning. Any presumption or principle that the language is to be
construed against any party hereto shall not apply. The headings in this
Agreement are only for convenience and are not intended to affect construction
or interpretation. Any references to paragraphs, subparagraphs, sections or
subsections are to those parts of this Agreement, unless the context clearly
indicates to the contrary. Also, unless the context clearly indicates to the
contrary, (a) the plural includes the singular and the singular includes the
plural; (b) “and” and “or” are each used both conjunctively and disjunctively;
(c) “any,” “all,” “each,” or “every” means “any and all,” and “each and every”;
(d) ”includes” and “including” are each “without limitation”; (e) “herein,”
“hereof,” “hereunder” and other similar compounds of the word “here” refer to
the entire Agreement and not to any particular paragraph, subparagraph, section
or subsection; and (f) all pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural as the identity
of the entities or persons referred to may require.
1.    Arbitration. Any dispute or controversy based on, arising under or
relating to this Agreement shall be settled exclusively by final and binding
arbitration, conducted before a single neutral arbitrator in Dallas, Texas in
accordance with the Employment Arbitration Rules and Mediation Procedures of the
American Arbitration Association (the “AAA”) then in effect. Arbitration may be
compelled, and judgment may be entered on the arbitration award in any court
having jurisdiction; provided, however, that the Company shall be entitled to
seek a restraining order or injunction in any court of competent jurisdiction to
prevent any continuation of any violation of the provisions of Section 7, and
the Executive hereby consents that such restraining order or injunction may be
granted without requiring the Company to post a bond. Only individuals who are
(a) lawyers engaged full-time in the practice of law and (b) on the AAA roster
of arbitrators shall be selected as an arbitrator. Within twenty (20) days of
the conclusion of the arbitration hearing, the arbitrator shall prepare written
findings of fact and

17
Execution Copy

--------------------------------------------------------------------------------



conclusions of law. The arbitrator shall be entitled to award any relief
available in a court of law. Each party shall bear its own costs and attorneys’
fees in connection with an arbitration; provided that the Company shall bear the
cost of the arbitrator and the AAA’s administrative fees.
2.    Enforcement. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
3.    Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement, any federal, state, local or foreign withholding
or other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.
4.    Absence of Conflicts; Executive Acknowledgement. The Executive hereby
represents that from and after the Effective Date the performance of the
Executive’s duties hereunder will not breach any other agreement to which the
Executive is a party. The Executive acknowledges that the Executive has read and
understands this Agreement, is fully aware of its legal effect, has not acted in
reliance upon any representations or promises made by the Company other than
those contained in writing herein, and has entered into this Agreement freely
based on the Executive’s own judgment.
5.    Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto which shall have accrued prior to such
expiration or termination.
[Signature pages follow]

18
Execution Copy

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.
 
 
COMPANY
 
 
 
 
 
 
By:
/s/ Steven J. Newby
 
 
 
Name: Steven J. Newby
 
 
 
Title: President and Chief Executive Officer








Signature Page to the
Employment Agreement for Brock Degeyter



--------------------------------------------------------------------------------




 
 
EXECUTIVE
 
 
 
 
 
 
By:
/s/ Brock Degeyter
 
 
 
Name: Brock Degeyter
 
 
 
 
 
 
 
Residence Address:
 
 
 
 
 
 
 
6723 Ellsworth Ave.
 
 
 
Dallas, TX 75214

        

Signature Page to the
Employment Agreement for Brock Degeyter



--------------------------------------------------------------------------------

EXHIBIT A



Form of Release
Brock Degeyter (the “Executive”) agrees for the Executive, the Executive’s
spouse and child or children (if any), the Executive’s heirs, beneficiaries,
devisees, executors, administrators, attorneys, personal representatives,
successors and assigns, hereby forever to release, discharge, and covenant not
to sue Summit Midstream Partners, LLC, a Delaware limited liability company (the
“Company”), and any of its past, present, or future parent, affiliated, related,
and/or subsidiary entities, and all of the past and present directors,
shareholders, officers, general or limited partners, employees, agents, and
attorneys, and agents and representatives of such entities, and employee benefit
plans in which the Executive is or has been a participant by virtue of his
employment with the Company (collectively, the “Releasees”), from any and all
claims, debts, demands, accounts, judgments, rights, causes of action, equitable
relief, damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected, which the Executive has or may have had against such Releasees
based on any events or circumstances arising or occurring on or prior to the
date this release (the “Release”) is executed, arising directly or indirectly
out of, relating to, or in any other way involving in any manner whatsoever, (a)
the Executive’s employment with the Company or its subsidiaries or the
termination thereof or (b) the Executive’s status at any time as a holder of any
securities of the Company, and any and all claims arising under federal, state,
or local laws relating to employment, or securities, including without
limitation claims of wrongful discharge, breach of express or implied contract,
fraud, misrepresentation, defamation, or liability in tort, claims of any kind
that may be brought in any court or administrative agency, any claims arising
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Fair Labor Standards
Act, the Employee Retirement Income Security Act, the Family and Medical Leave
Act, the Securities Act of 1933, the Securities Exchange Act of 1934, the
Sarbanes-Oxley Act, and similar state or local statutes, ordinances, and
regulations; provided, however, notwithstanding anything to the contrary set
forth herein, that this Release shall not extend to (i) benefit claims under
employee pension or welfare benefit plans in which the Executive is a
participant by virtue of his employment with the Company or its subsidiaries,
(ii) any rights under that certain Amended and Restated Employment Agreement,
dated as of [_____________________], 2013, by and between the Company and the
Executive, (iii) any rights of indemnification the Executive may have under any
written agreement between the Executive and the Company (or its affiliates), the
Company’s Certificate of Incorporation, the Partnership’s LP Agreement, the
General Corporation Law of the State of Delaware, any applicable statute or
common law, or pursuant to any applicable insurance policy, (iv) unemployment
compensation, (v) contractual rights to vested equity awards, (vi) COBRA
benefits and (viii) any rights that may not be waived as a matter of law.
The Executive understands that this Release includes a release of claims arising
under the Age Discrimination in Employment Act (ADEA). The Executive understands
and warrants that he has been given a period of 21 days to review and consider
this Release. The Executive further warrants that he understands that he may use
as much or all of his 21-day period as he wishes before signing, and warrants
that he has done so. The Executive further warrants that he

A-1

--------------------------------------------------------------------------------



understands that, with respect to the release of age discrimination claims only,
he has a period of seven days after executing on the second signature line below
to revoke the release of age discrimination claims by notice in writing to the
Company.
The Executive is hereby advised to consult with an attorney prior to executing
this Release. By his signature below, the Executive warrants that he has had the
opportunity to do so and to be fully and fairly advised by that legal counsel as
to the terms of this Release.


ACKNOWLEDGEMENT (AS TO ALL CLAIMS
OTHER THAN AGE DISCRIMINATION CLAIMS)
The undersigned, having had full opportunity to review this Release with counsel
of his choosing, signifies his agreement to the terms of this Release (other
than as it relates to age discrimination claims) by his signature below.


_____________________________        ______________________

        Brock Degeyter                Date


ACKNOWLEDGEMENT (AGE DISCRIMINATION CLAIMS)
The undersigned, having had full opportunity to review this Release with counsel
of his choosing, signifies his agreement to the terms of this Release (as it
relates to age discrimination claims) by his signature below.


_____________________________        ______________________

        Brock Degeyter                Date







A-2